DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/26/2019 and 3/3/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 9/26/2019.  These drawings are acceptable.
Election/Restrictions
5.	Applicant’s election without traverse of Group I in the reply filed on 3/3/2021 is acknowledged. Therefore, claims 1-10 are examined on the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20120115015 A1) in view of Takahashi (US 20070137888 A1).
Regarding claim 1, Park discloses an energy storage module (100), comprising  
a plurality of energy-storage cells (10); a set of parallel walls (31, bottom plate of case 19) configured to mount the plurality of energy-storage cells between the parallel walls and having a plurality of through-holes (35, 13); a bus bar arrangement (20) configured to electrically couple each of the plurality of energy-storage cells (10) to a first terminal (16) and a second terminal (18); and a wire routing device (60) configured to receive one or more wires (50) that electrically connect battery terminal (11) [Fig. 1-5; paragraph 0037-0064]. Park remains silent about how the wire routing device (60) is assembled with the wall (31). However, Takahashi teaches a wire routing device (72) 
Regarding claim 2, Park teaches that the bus bar arrangement comprises a first plurality of bus bars that each couples to at least two energy-storage cells of the plurality of energy-storage cells and a second plurality of bus bars that each couples to at least one energy-storage cell of the plurality of energy-storage cells and comprises the first or second terminal [Fig. 1-2].

10.	Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20120115015 A1) in view of Takahashi (US 20070137888 A1) as applied in claims 1-2 and further in view of Sengoku et al (US 20160035497 A1) and Kim et al (US 20150171401 A1).
Regarding claims 3-10, Park teaches plurality of bus bars (20) but remains silent the details as claimed. However, pluralities of bus bars comprising depressed portions, protrusions and holes are known in the art as taught by Sengoku [Fig. 1-4] and Kim [Fig. 5]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.